Honorable Vernon D. Adcock    Opinion No. WW-1142
County Attorney
Dawson County                 Re:   Construction of Article
Lamesa, Texas'                      1645, Vernon's Civil
                                    Statutes, relative to
                                    appofntment of a County
Dear Mr. Adcock:                    Auditor for Dawson County.
          You state in your request for an opinion that the
population of Dawson County according to the 1960 Federal Cen-
sus was 19,185; and, the 1960 tax valuation, the last approved
tax roll, was $24,379,350. Also, you state that the county.
lies within only one judicial district, the 106th. Finally,
you point out that a County Auditor has never been appointed
In compliance with Article 1645, Vernon's Civil Statutes, and
that Dawson County during all of the period since It came
under the provisions of this Article has continued with an
annual audit being made by contract between an out of county
auditor and the County Commissioners Court. The costs of
this audit have been much less than the anticipated salary
of a county auditor.
          In view of the foregoing circumstances, you ask the
following questions:
          1) May the Judge of the 106th District Court further
delay the appointment of an auditor for Dawson County?
             a. If so, how much longer may he delay such ap-
pointment?
          2) What, 9f any, are the legal penalties or hazards
which might result by delaying such appointment?
            .
          Article 1645, Vernon's Civil Statutes, as amended
In 1955, provides, In part, as follows:
         "In any county having a population of 35,000
    inhabitants or over according to the last preced-
    ing Federal Census, or having a tax valuation of
    $15,000,000 or over accoriiing to the last annroved
    tx     As. there shall be nnointed everv two vears
    an audltor of accounts andaflnances, the title of
    said office to be County Auditor, who shall hold
.

    'Honorable Vernon D. Adcock, Page 2 (WW-1142)

            his office for two years and who shall receive as
            compensation for his services an annual salary
            from the County General Fund of not more than the
            amount allowed or pa-idthe Assessor-Collector of
            Taxes in his county, such salary of the County
            Auditor to be fixed and determined by the Dis-
            trict Judge or District Judges making such ap-
            point(nentand having jurisdiction in the county,
            . . .   (Emphasis added)
              Attorney General's Opinion No. O-4828 (1942) held
    on facts substantially identical to those presented here that
    Articles 1645 and 164emade it mandatory that the Judge of the
    23rd Judicial District of Texas appoint a county auditor for
    Matagorda County, inasmuch as the last approved tax valuation
    for the county was in excess of $15,000,000.
               Also, Article 1647, Vernon's Civil Statutes, en-
     titled "Appointment" provides:
                 "The district judges shaving jurisdiction in
            the county, shall appoint the county auditor at
            a special meeting held for that purpose, a major-
            lty ruling; provided, that if a majority of such
            judges fail to.agree upon the selection of some
            person as auditor, then either of said judges
            shall certify such fact to the Governor, who
            shall.thereupon appoint some other district judge
            to act and vote with the aforesaid judges in the
            selection of such auditor. The action shall then
            be recorded In the minutes of the district court
            of the county and the clerk thereof shall certify
            the same to the commissioners court, which shall
            cause the same to be recorded in its minutes to-
            gether with an order directing the payment of
            the auditor's salary." (Emphasis added)
               Because Dawson County has at present a tax valua-
     tion well In excess of the specified statutory amount, it
     clearly falls within the classification set out in Article
     1645. Thus, it is our opinion that It is mandatory that
     the Judge of*the 106th Judicial District, the only District
     Judge having $urlsdiction over Dawson County, appoint a
     regular county auditor for the county. Being cognizant of
     the fact that the provisions of Article 1645 are mandatory,
     it is our opinion that this appointment should be made with-
     out any further delay.
--

     .   -




             Honorable Vernon D. Adcock, Page 3 (W-1142)

                       County Commissioners Courts are of limited jurisdic-
             tion In that their authority extends only to matters pertaining
             to the general welfare of their respective counties, and that
             their powers are only those expressly or impliedly conferred
             upon them by the Constitution or the Statutes of the State.
             11-B Tex.Jur. 83, Counties, Sec. 65.
                    We have found no constitutional or statutory pro-
          vision that either expressly or by implication confers the
          authority upon the Commissioners Court of counties of the
         classification of Dawson County to appoint or otherwise con-
          tract with an auditor to audit the accounts and finances of
          the county.
                       In answer to your second question, we direct your
             attention to Articles 5964 and 5965, Vernon's Civil Statutes,
             which provide for the removal of a District Court Judge for
             willful neglect of duty or official misconduct.

                                    SUMMARY
                       Article 1645, Vernon's Civil Statutes, makes
                  It mandatory that the Judge of the 106th Judicial
                  District Court, Dawson County, appoint a regular
                  county auditor. This appointment should be made
                  without further delay In that the failure to do
                  so may result In removal procedeeings under Artl-
                  cles 5964 or 5965, Vernon's Civil Statutes.
                                          Yours very truly,
                                          WILL WILSON



             IRWjr:mm/ds

             APPROVED:
             OPINION COMMITTEE
             W. V. Geppert, Chairman
             Vernon Teofan
             Bob Shannon
             Iola Wilcox
             REVIEWEDFOR THE ATTORNEY GENERAL
             BY: Houghton Brownlee, Jr.